DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 2-3, 7-8 and 12-13 is/are cancelled.
Applicant’s amendments/arguments have overcome prior claim objections.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered. 

Allowable Subject Matter
Claim(s) 1, 4-6, 9-11 and 14-15 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 

While Moyne et al. (U.S. Pub. No. 2009/0228129) discloses yield prediction feedback for controlling engineering equipment where the yield prediction is associated with a manufacturing tool and a semiconductor product, 



none of these references taken either alone or in combination with the prior art of record disclose, in combination with the remaining elements and features of the claimed invention, controlling a semiconductor processing tool including:

Independent Claim 1, 
placing the semiconductor processing tool in a qualification state to qualify the semiconductor processing tool for production after a maintenance event, the qualification comprising: 
calculating a target state of the semiconductor processing tool; 
setting a tool parameter of the semiconductor processing tool; 
processing a substrate; 
collecting substrate processing data comprising processing data from the processing of the substrate, and a virtual metrology parameter derived from the processing data; 
predicting a metrologv parameter of a second substrate based on the processing data and historical substrate processing data; 
correlating the virtual metrology parameter to the target state; 
providing an indicator that the virtual metrologv parameter is outside of the target state; 
calculating a tool parameter adjustment based on the virtual metrology parameter and the indicator; 

removing the semiconductor processing tool from the qualification state.

Independent Claim 6, 
place the semiconductor processing tool in a qualification state to qualify the semiconductor processing tool for production after a maintenance event, the qualification comprising:
calculate a target state of the semiconductor processing tool; 
set a tool parameter of the semiconductor processing tool; 
process a substrate;
collect substrate processing data comprising processing data from the processing of the substrate, and a virtual metrologv parameter derived from the processing data; 
correlate the virtual metrology parameter to the target state; 
provide an indicator that the virtual metrologv parameter is outside of the target state; 
calculate a tool parameter adjustment based on the virtual metrology parameter and the indicator; 
remove the tool parameter based on the tool parameter adjustment; and 
remove the semiconductor processing tool from the-qualification state.

Independent Claim 11, 
place the semiconductor processing tool in a qualification state to qualify the semiconductor processing tool for production after a maintenance event, the qualification comprising: 

set a tool parameter of the semiconductor processing tool; 
process a substrate;
collect substrate processing data comprising processing data from the processing of the substrate, and a virtual metrology parameter derived from the processing data; 
correlate the virtual metrology parameter to the target state; 
provide an indicator that the virtual metrology parameter is outside of the target state; 
calculate a tool parameter adjustment based on the virtual metrology parameter and the indicator; 
remove the tool parameter based on the tool parameter adjustment; and 
remove the semiconductor processing tool from the-qualification state.

It is for these reasons that the applicant’s invention defines over the prior art of record.

The rest of the claim(s), being definite, further limiting, and fully enabled by the specification, depend on the above allowed independent claim(s), and thus are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119